Title: From Thomas Jefferson to Thomas Magruder, 8 December 1821
From: Jefferson, Thomas
To: Magruder, Thomas


Sir
Monto
Dec. 8. 21.
The buildings for the accommodn of the Professors and Students of the University will all be  in readiness the ensuing summer. but when  it will be opened depends entirely on the pleasure of our legislature. the report lately made to them by the Visitors & which will be in the papers within a few days will possess you fully of the present state and prospects of that instn, and by attending to their proceedings you will be able to form a judgmt whether any fixed epoch can be assigned for it’s commencement. if we are enabled to carry  into full  the plan which has been sanctioned by law it will comprehend every useful branch of scienceIn the mean time should a mere classical school be what you wish for your sons, I do not know a better than that kept in Charlottes. by mr T. Maury, of a family of celebrated teachers from father to son for several generns. I was taught myself by his gr father upwds of 60. y. ago. tuition is 40.D. a year, and I believe that board in the town is about 125.D. but mr Maury does not teach French now the most important part of educn with my regrets that I cannot give you more specific informn accept the assurance of my esteem & respect.